Case: 16-30054      Document: 00513986741         Page: 1    Date Filed: 05/10/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 16-30054                               FILED
                                  Summary Calendar                         May 10, 2017
                                                                          Lyle W. Cayce
                                                                               Clerk
ALAN VIRGIL BRUMFIELD,

                                                 Plaintiff-Appellant

v.

NATCHITOCHES PARISH DETENTION CENTER; MEG FITZHUGH;
LIEUTENANT MILLAGE; LIEUTENANT DAVIS; WILLIE MAE CLARK;
WARDEN D. DOVE,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:15-CV-1883


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Alan Virgil Brumfield, a pretrial detainee held at the Natchitoches
Parish Detention Center (NPDC), appeals the district court’s dismissal of his
42 U.S.C. § 1983 complaint for failure to state a claim. A prisoner’s in forma
pauperis complaint shall be dismissed if it fails to state a claim on which relief
can be granted. 28 U.S.C. § 1915(e)(2)(B)(ii); 28 U.S.C. § 1915A(b)(1). We


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
      Case: 16-30054   Document: 00513986741    Page: 2   Date Filed: 05/10/2017


                                 No. 16-30054

review the district court’s dismissal for failure to state a claim de novo. See
Green v. Atkinson, 623 F.3d 278, 280 (5th Cir. 2010).        When reviewing a
dismissal for failure to state a claim, we accept “the facts alleged in the
complaint as true and viewing them in the light most favorable to” the plaintiff.
Id.
       Brumfield argued that, as a pretrial detainee, NPDC officials and
employees failed to adequately protect him, which resulted in a March 2013
assault by a convicted inmate. He also asserted that employees erred by
housing him with convicted inmates and that they failed to notice and stop this
assault. We conclude that Brumfield has not shown that any of the defendants
were deliberately indifferent to his safety. An “official must both be aware of
facts from which the inference could be drawn that a substantial risk of serious
harm exists, and he must also draw the inference.” Farmer v. Brennan, 511
U.S. 825, 837 (1994). The failure of employees to notice and stop the assault
constitutes negligence, not deliberate indifference. See Alton v. Texas A & M
Univ., 168 F.3d 196, 201 (5th Cir. 1999).
       Immediately after he reported the assault, Brumfield was taken to the
nurses’ station where he was examined by a nurse and prescribed ibuprofen.
The next day he was examined by a nurse practitioner and given a cortisone
injection. He was later prescribed steroids, and eventually x-rays were taken
of his spine. To establish liability on a medical claim, the plaintiff must
establish that the defendant “refused to treat him, ignored his complaints,
intentionally treated him incorrectly, or engaged in any similar conduct that
would clearly evince a wanton disregard for any serious medical needs.”
Domino v. Texas Dep’t of Criminal Justice, 239 F.3d 752, 756 (5th Cir. 2001)
(internal quotation marks and citation omitted). Brumfield’s treatment record
defeats his claim.



                                       2
    Case: 16-30054     Document: 00513986741      Page: 3    Date Filed: 05/10/2017


                                  No. 16-30054

      Brumfield’s remaining claim is that NPDC officials denied him access to
the courts. To prevail on a denial of access-to-the-courts claim, the prisoner
must show that he was prejudiced by the alleged violation. Lewis v. Casey, 518
U.S. 343, 351-52 (1996). To establish prejudice, a prisoner must show that his
ability to pursue a nonfrivolous legal claim was hindered by the actions of the
defendants. Christopher v. Harbury, 536 U.S. 403, 415 (2002). Brumfield’s
arguments show that he has filed numerous unsuccessful pleadings in various
courts. He has therefore failed to make the required showing.
      We conclude that Brumfield has not shown that the district court erred
in dismissing his complaint for failure to state a claim. See Green, 623 F.3d at
280. Accordingly, the judgment of the district court is affirmed. Brumfield’s
motions for injunctive relief, emergency relief, and leave to amend the district
court pleadings are denied.
      The district court’s dismissal for failure to state a claim counts as a strike
for purposes of 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383,
387 (5th Cir. 1996). Brumfield is warned that if he accumulates three strikes,
he may not proceed in forma pauperis in any civil action or appeal filed while
he is incarcerated or detained in any facility unless he is under imminent
danger of serious physical injury. See § 1915(g).
      AFFIRMED; MOTIONS DENIED; SANCTION WARNING ISSUED.




                                         3